— Appeal from a judgment of the County Court of Rensselaer County, rendered December 16, 1976, convicting defendant upon his plea of guilty of the crime of kidnapping in the second degree. This court previously withheld determination of this appeal and remitted the matter to Rensselaer County Court for a hearing on the issues raised by defendant’s contentions that his plea of guilty was involuntary; that he was denied the effective assistance of counsel; and that he was denied his right to a speedy trial (People v Burnett, 60 AD2d 722). Hearings were held, and in a decision dated June 2, 1978, the Rensselaer County Court found that defendant’s plea was voluntary, that defendant had received adequate assistance of counsel and that defendant’s right to a speedy trial had not been denied. We find no merit to this appeal. Judgment affirmed. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.